[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                            No. 09-11939                  MAY 05, 2010
                        Non-Argument Calendar              JOHN LEY
                                                             CLERK
                      ________________________

                   D. C. Docket No. 06-01123-CV-S-

NAOMI MCCRAY,


                                                          Plaintiff-Appellant,

                                 versus

WAL-MART STORES, INC.,
WAL-MART STORES EAST, L.P.,


                                                       Defendants-Appellees.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     _________________________

                             (May 5, 2010)

Before BLACK, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
       Naomi McCray, a black female, appeals pro se following the entry of final

judgment in favor of Wal-Mart, her former employer, on her discrimination and

retaliation claims under Title VII of the Civil Rights Act, 42 U.S.C. §§ 2000e-2(a),

3(a), and 42 U.S.C. §§ 1981, 1983. In her complaint, McCray alleged her

termination was a result of racial discrimination and retaliation against her

opposition to discrimination. McCray included a number of other allegations,

including: discriminatory pay, discipline, training, and promotions; discriminatory

and retaliatory scheduling; and a racially hostile work environment. We address

the district court’s grant of summary judgment against each of McCray’s claims in

turn.1 After review, we affirm the district court.

                                                 I.

       McCray contends the district court erred in granting summary judgment

against her claims for discriminatory and retaliatory termination. We review a

district courts’ order granting summary judgment de novo, and view all of the facts

in the record in the light most favorable to the non-moving party, drawing all

inferences in her favor. Houston v. Williams, 547 F.3d 1357, 1361 (11th Cir.



       1
         In her initial brief, McCray failed to challenge any issues with respect to the district
court’s entry of partial judgment on the pleadings, and also failed to challenge the court’s entry
of summary judgment with respect to her claims for discriminatory training and promotions.
McCray has therefore abandoned those challenges, and we will not address them. Timson v.
Sampson, 518 F.3d 870, 874 (11th Cir.), cert. denied, 129 S. Ct. 74 (2008).

                                                 2
2008). Summary judgment is proper “if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue

as to any material fact and that the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(c)(2); Allmond v. Akal Sec., Inc., 558 F.3d 1312, 1316

(11th Cir. 2009), cert. denied, 130 S. Ct. 1139 (2010).

      Both § 1981 and Title VII “are subject to the same standards of proof and

employ the same analytical framework.” Bryant v. Jones, 575 F.3d 1281, 1296,

n.20 (11th Cir. 2009). When a claim involves circumstantial evidence of

discrimination, the district court analyzes the case using the burden-shifting

framework set out in McDonnell Douglas Corp. v. Green, 93 S. Ct. 1817 (1973).

Under McDonnell Douglas, the plaintiff bears the initial burden of presenting

sufficient evidence to allow a reasonable jury to determine that he has satisfied the

elements of his prima facie case. Id. at 1824.

      To make out a prima facie case for disparate treatment in a race

discrimination case, the plaintiff can show that: “(1) she is a member of a protected

class; (2) she was subjected to an adverse employment action; (3) her employer

treated similarly situated employees outside of her protected class more favorably

than she was treated; and (4) she was qualified to do the job.” Burke-Fowler, 447




                                           3
F.3d at 1323. Termination is an adverse employment action. See Hurlbert v. St.

Mary’s Health Care Sys., Inc., 439 F.3d 1286, 1298 (11th Cir. 2006).

      In order to establish a prima facie case for retaliation, a claimant generally

must show: (1) she engaged in statutorily protected activity; (2) she suffered a

materially adverse action of a type that would dissuade a reasonable employee

from engaging in statutorily protected activity, and (3) there was a causal relation

between the events. Pennington v. City of Huntsville, 261 F.3d 1262,

1266 (11th Cir. 2001); Burlington N. and Santa Fe Ry. Co. v. White, 126 S. Ct.

2405, 2409 (2006). A plaintiff may satisfy the causation element by showing that

the protected activity and the adverse action were not “completely unrelated.”

Higdon v. Jackson, 393 F.3d 1211, 1220 (11th Cir. 2004). Although a close

temporal proximity can be sufficient to show a causal relationship, “[i]f there is a

substantial delay between the protected expression and the adverse action in the

absence of other evidence tending to show causation, the complaint of retaliation

fails as a matter of law.” Id. Even if temporal proximity would otherwise be

sufficient evidence, however, an exception lies when there is “unrebutted evidence

that the decision maker did not have knowledge that the employee engaged in

protected conduct.” Brungart v. BellSouth Telecomms., Inc., 231 F.3d 791, 799

(11th Cir. 2000).


                                           4
      McCray has not made a prima facie case for discriminatory termination

because she has identified no evidence indicating that Wal-Mart treated employees

of other races who were confronted with evidence of theft any differently. She

likewise has not established a prima facie case for retaliatory termination because

she has pointed to no evidence indicating that her termination was related to her

participation in a protected activity. Although McCray claims to have complained

of racial discrimination in 1997 and 2001, such complaints are too far removed

from McCray’s termination to satisfy causation, and there is no indication that

Wal-Mart knew of McCray’s complaints.

                                          II.

      McCray next challenges the district court’s dismissal of her claims for

discriminatory pay, discipline, and scheduling, as well as her claim for retaliatory

scheduling. Under 28 U.S.C. § 1658(a), “a civil action arising under an Act of

Congress enacted after the date of the enactment of this section may not be

commenced later than 4 years after the cause of action accrues.” Subsequent to

Jones v. R.R. Donnelley & Sons Co., 124 S. Ct. 1836, 1845–46 (2004), this four-

year statute of limitations applies to employment discrimination actions arising

under § 1981. To the extent the factual bases for McCray’s claims concerned

events that occurred prior to 2002, they were thus time-barred.


                                           5
      A plaintiff asserting a discrimination claim must demonstrate that she

suffered an adverse employment action. Crawford v. Carroll, 529 F.3d 961,

970–71 (11th Cir. 2008). An adverse employment action may be an ultimate

employment decision, such as “termination, failure to hire, or demotion.” Id. at

970. “[C]onduct falling short of an ultimate employment decision must, in some

substantial way, alter the employee’s compensation, terms, conditions, or

privileges of employment, deprive him or her of employment opportunities, or

adversely affect his or her status as an employee.” Id. (citations omitted).

      “When comparing similarly situated individuals to raise an inference of

discriminatory motivation, the individuals must be similarly situated in all relevant

respects besides race.” Jackson v. BellSouth Telecomm., 372 F.3d 1250, 1273

(11th Cir. 2004). In the context of a wage discrimination claim, a plaintiff must

show that the employer pays different wages to employees of different races “for

equal work on jobs the performance of which requires equal skill, effort, and

responsibility, and which are performed under similar working conditions.”

Meeks v. Computer Assocs. Int’l, 15 F.3d 1013, 1018 (11th Cir. 1994) (quotation

omitted).

       The district court did not err by dismissing McCray’s claims relating to her

pay, scheduling, and discipline. McCray has not established a prima facie case for


                                           6
discriminatory pay because she has failed to demonstrate the white employees to

which she compared herself were similarly situated. She also has not made a prima

facie case for discriminatory or retaliatory scheduling because she has not shown

that similarly-situated employees of other races received better schedules or that

she engaged in statutorily protected activity. Further, McCray has failed to

establish a prima facie case for discriminatory discipline because she has not

shown that any of the discipline she suffered constituted an adverse employment

action.

                                         III.

      Finally, McCray asserts the district erred in granting summary judgment

against her hostile work environment claim. To establish a claim for a hostile

work environment, an employee must show: “(1) that she belongs to a protected

group; (2) that she has been subject to unwelcome harassment; (3) that the

harassment must have been based on a protected characteristic of the employee;

(4) that the harassment was sufficiently severe or pervasive to alter the terms and

conditions of employment and create a discriminatorily abusive working

environment; and (5) that the employer is responsible.” McCann v. Tillman, 526

F.3d 1370, 1378 (11th Cir. 2008) (citation omitted). The severe or pervasive

element has “both an objective and subjective component.” Id. (citation omitted).


                                          7
“In determining the objective element, a court looks to all the circumstances,

including the frequency of the discriminatory conduct; its severity; whether it is

physically threatening or humiliating, or a mere offensive utterance; and whether it

unreasonably interferes with an employee’s work performance.” Id. (citations

omitted).

       McCray has not alleged the events she describes adversely affected her work

performance, occurred frequently, or were physically threatening or humiliating.

She has also failed to point to any evidence indicating these events were motivated

by her race. McCray therefore has not established a claim for a racially hostile

work environment.

                                             IV.

       The district court did not err by granting summary judgment against

McCray’s discrimination, retaliation, and harassment claims.2 Accordingly, we

affirm.

       AFFIRMED.




       2
          Even if we assume McCray made out a prima facie case on any of these claims, Wal-
Mart advanced legitimate, nondiscriminatory reasons for each, and McCray has not rebutted any
of these reasons as pretextual.

                                              8